 In the Matterof LICK CREEKCOALCOMPANYandUNITED MINEWORKERS OF AMERICA, DISTRICT#23,AFFILIATED WITH THE C. I.O.and PROGRESSIVEMINEWORKERS OF AMERICA, DISTRICT#5,AFFILIATED WITH THEA. F. OFL., PARTY TO THE CONTRACTIn the Matterof LICK CREEK COAL COMPANYandUNITED MINEWORKERS OF AMERICA, DISTRICT#23,AFFILIATEDWITH THEC. I. O.Cases Nos. C-1413 and 1?-1610, respectivelyORDER PERMITTING WITHDRAWAL OF PETITIONDecember 8, 1939The Board having issued a Decision, Order and Direction of Elec-tion in the above-entitled cases on November 13, 1939; 1 and, there-after,UnitedMineWorkers of America, District #23, affiliatedwith the C. I. 0.; Progressive Mine Workers of America, District#5, affiliated with the A. F. L.; and Lick Creek Coal Company, byletter dated December 2, 1939, having requested permission to with-draw the petition filed in Case No. R-1610 by United Mine Workersof America, District #23, affiliated with the C. I. 0., and the Boardhaving duly considered the matter,IT IS HEREBYORDEREDthat the request of United Mine Workers ofAmerica, District #23, affiliated with the C. I. 0.; Progressive MineWorkers of America, District #5; affiliated with the A. F. L.; andFlat Creek Coal Company for permission to withdraw the said peti-tion filed in Case No. R-1610 be, and it hereby is, granted, and thatCase No. R-1610 be, and it hereby is, closed.18 N. L.R. B., No. 25.[SAME TITLE]AMENDED ORDER PERMITTING WITHDRAWAL OFPETITIONDecember 14, 1939The Board having issued a Decision, Order and Direction of Elec-tion in the above-entitled cases on November 13, 1939; and thereafter,United Mine Workers of America, District #23, affiliated with the'17 N. L.R. B. 654.159 160DECISIONS OF NATIONAL LABOR RELATIONS BOARDC. I. 0.; Progressive Mine Workers of America, District #5, affiliatedwith the A. F. L.; and Lick Creek Coal Company, by letter datedDecember 2, 1939, having requested permission to withdraw the peti-tion filed in Case No. R-1610 by United Mine Workers of America,District #23, affiliated with the C. I. 0.; the Board, on December 8,1939, having issued an Order Permitting Withdrawal of Petition,and in the second paragraph thereof, having referred to Flat CreekCoal Company instead of Lick Creek Coal Company, and the Boardhaving duly considered the matter,IT IS HEREBY ORDERED that the request of United Mine Workers ofAmerica, District #23, affiliated with the C. I. 0.; Progressive MineWorkers of America, District #5, affiliated with the A. F. L.; andLick Creek Coal Company for permission to withdraw the said petitionfiled in Case No. R-1610 be, and it hereby is, granted, and that CaseNo. R-1610 be, and it hereby is, closed.18 N. L.R. B., No. 25a.